UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------X
UNITED STATES OF AMERICA

                                                          19 CR 711 (NSR)

-against-                                                 ORDER
                                                          TO
                                                          RELEASE DEFENDANT
                                                          ON BOND

CARLO ESTIME

                                Defendant.

---------------------------------------------------X

        THE UNITED STATES MAGISTRATE COURT
        FOR THE SOUTHERN DISTRICT OF NEW YORK

        Wherefore, counsel for Defendant Carlo Estime filed a motion for release of Estime on
certain bond conditions by ECF document 13;
        Wherefore, the Government has reviewed ECF document 13 and filed ECF document 14
consenting to the bail terms proposed by counsel for Estime;

        Wherefore, the parties agree that Estime will be released on the conditions specified:
          • A $75,000 personal recognizance bond secured by signatures of two financially
              responsible people and by one moral suasion signatory; and
          • Surrender of passport; and
          • Home confinement at 85 Rockland Lane, Spring Valley, New York with
              electronic monitoring; and
          • Pre-trial supervision as directed; and
          • Travel restricted to the Southern and Eastern Districts of New York for necessary
              medical, legal appointments and other necessary errands only with prior approval
              of PRETRIAL SERVICES; and
          • Estime will notify others residing at 85 Rockland Lane that home visits may be
              conducted throughout the period of release on bond; and
          • Notify Pretrial Services Officer immediately of any change in address, telephone
              or employment; and
          • Estime shall not commit a federal, state or local crime during release; and
          • Estime must notify Pretrial Services immediately if Estime is charged with an
              offense; and
           •   Failure to comply with the bond conditions will be reported to the Court and may
               result in revocation of bond and detention pending the outcome of Estime’s case.

        Wherefore, Estime waives his appearance to facilitate his expedited release on bond.
Estime will be released forthwith after he signs the bond, will immediately follow the directives
of Pretrial Services upon his release after which he will have one week to satisfy the other
conditions of the bond concerning other signatories to the bond and surrender of his passport.

       By signing below counsel for the parties agree to issuance of this order. The Clerk of the
Court is requested to terminate the motion (ECF No. 13).


       ___________________
       United States of America
       AUSA Benjamin A. Gianforti



       ___________________
       Daniel A. Hochheiser, Esq.
       Attorney for Carlo Estime



                3/25/20
       Dated: _____________
       White Plains, New York
                                                            So Ordered
Defendant shall be released upon the
agreed conditions. Government shall
arrange for defendant to be produced in this                _______________________
Courthouse on 3/26/20, whereupon he shall                    Hon.
execute the bond and related documents                       United States Magistrate Judge
with the assistance of the Clerk. Defendant
shall then be released, but is directed to
proceed immediately to Pretrial Services on
the 4th floor for implementation of montoring/
reporting. Hearing set for 3/26/20 is
cancelled.
